—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 29, 1998, convicting defendant upon his plea of guilty of the crimes of arson in the third degree and reckless endangerment in the first degree.
Defendant pleaded guilty to the crimes of arson in the third degree and reckless endangerment in the first degree and was sentenced as a second felony offender to concurrent prison terms of 6 to 12 years and 3V2 to 7 years, respectively. Based upon our review of the record and defense counsel’s brief, we agree with defense counsel’s assertion that there are no nonffivolous issues to be raised on appeal. Defendant waived his right to appeal as part of a knowing, voluntary and intelligent guilty plea and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.